Citation Nr: 1807581	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to July 10, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1984 to December 1985 and November 1990 to June 1991.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In July 2012 the Veteran filed a claim for service-connection for bipolar disorder, and in August 2012 the Veteran filed a claim for service-connection for PTSD.  

2.  In a May 2013 rating decision, the Veteran was granted service-connection for PTSD and major depressive disorder (MDD) effective July 10, 2012. 


CONCLUSION OF LAW

An effective date earlier than July 10, 2012, is not warranted for the service-connected PTSD and MDD.  38 U.S.C. §§ 5101, 5110 (West 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an earlier effective date for service-connected PTSD.

The Veteran contends that an earlier effective date is warranted for his grant of service-connection for PTSD. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R.           § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, VA received an original claim seeking service connection for bipolar disability in July 2012.  In August 2012, VA received a claim for service connection for PTSD.  In a May 2013 rating decision, the RO granted service connection for PTSD and MDD effective July 10, 2012, the date the original claim was received.  

Upon a thorough review of the record, the Board notes that VA treatment records reflect possible PTSD related to the Veteran's military service on June 20, 2006.  Even though such are constructively of record, the Board finds that such cannot be construed as an informal claim for service connection for PTSD, as neither the Veteran nor his representative indicated an intent to apply for benefits.  Furthermore 38 C.F.R. § 3.400(o)(2) states that when medical records indicate an increase in disability, the receipt of those records can be used to establish the effective date of an increase in disability, however the regulation notes that "the provisions of this paragraph [(o)(2)] apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established."  Therefore, such records cannot be used to establish a claim for service connection.  As such the date of claim in this analysis is July 10, 2012, the date upon which the original claim for service connection was received.  

Therefore, what must now be resolved is when the Veteran's entitlement to service connection for PTSD arose.  In making that determination, McGrath v. Gober, 14 Vet. App. 28, 35 (2000) directs that the Board must determine when the service-connected disability manifested itself under all of the facts found.  

Here, the medical evidence shows that the Veteran has had a long history of PTSD symptoms.  The earliest record of such is the June 20, 2006 VA treatment note, which stated that the Veteran suffered depression and possible PTSD related to his combat exposure in Desert Storm.  While the Board acknowledges the Veteran's contentions and concedes that his actual disability arose well before July 10, 2012, generally speaking, the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim, although an earlier effective date may be warranted where the Veteran's original claim upon which service connection was granted was filed within a year of discharge.  Here, however the Veteran did not file a claim within one year of discharge, nor as noted above was there anything suggesting an intent to file a claim of service connection for PTSD in June 2006.

Again, the Board recognizes and acknowledges the Veteran's assertions that he is entitled to service connection prior to July 10, 2012. Unfortunately, the Board is bound by the governing law and regulations, which base the effective date of an award of service connection not on the earliest medical evidence of treatment or diagnosis, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As the Veteran is not shown to have filed a claim of service connection for PTSD prior to July 10, 2012, VA is precluded from granting an effective date for the award of service connection for PTSD prior to that date. 

Accordingly, the Board finds that an effective date prior to July 10, 2012 for the award of service connection for PTSD is not warranted.  As the preponderance of the evidence is against his claim, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

An effective date prior to July 10, 2012, for the grant of service connection for posttraumatic stress disorder is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


